IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTONIO L. BUCKMAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1877

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 1, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Antonio L. Buckman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the September 24, 2013, judgment and sentence in Bradford County

Circuit Court case number 04-2010-CF405-A. Upon issuance of mandate in this
cause, a copy of this opinion shall be provided to the clerk of the circuit court for

treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies

for appointed counsel, the trial court shall appoint counsel to represent petitioner on

appeal.

ROBERTS, C.J., SWANSON and MAKAR, JJ., CONCUR.




                                            2